Mayham, J.
The appellant insists that the judgment should be reversed ■on the ground of the rejection of evidence offered by the plaintiff on the trial. The plaintiff’s husband, while being examined, testified that he made com.plaint to the board of health. He was then asked this question: “What did the board decide in regard to it?” This question was objected to by the defendants, and before any ruling was made by the court the plaintiff made the ■following offer: Plaintiff offered to prove that the health officer refused to interfere, and stated that the public had nothing to do with it, as it was a matter of private damage. The court sustained the objection, and excluded the evidence, to which plaintiff duly accepted. We see no error in this ruling by the court. The decision and determination of the board of health upon ■an ex parte examination, not in the presence of the defendants, could not bind them or affect their interests, and was not competent evidence against them. It could neither confer a right of action upon the plaintiff nor deprive the defendants of any ground of defense, and, when objected to by the defendants, was properly excluded.
Hor do we see that it was error for the court to exclude the opinion of this witness as to the cause of the illness of his son. It was objected to on the ground that that inquiry was not within the questions raised by the pleadings, and not proper on the question of damages, and also that the witness was not competent to give the opinion asked for. We think the objections well taken on the latter ground. There was an allegation of special damages for sickness •of the plaintiff’s son, under which, proof, if competent in other respects, might have been admissible. But there is no proof in'this case that the witness was •qualified to give the opinion called for by the question. The only evidence of the qualification of the witness to give the opinion asked for was his statement that he was a botanic physician, that he had no license to practice, but •had his medicines patented, and had a rightto sell them anywhere. That evidence does not show or tend to show that the witness had any special knowledge in reference to the causes of disease. After proving, as above indicated, all of the knowledge or sources of knowledge of the witness bearing upon his skill as an expert, the plaintiff asked this question: “In your judgment, would such a smell in your yard, as it was at the time your son was taken sick, have a tendency to produce such a sickness?” This question was objected to by the defendants, on the ground, among others, that witness was not competent, and that objection was sustained, as we think, correctly, for the reasons above stated.
The plaintiff also objected to evidence tending to prove the condition of the plaintiff’s premises. The witness Waterbury was permitted to answer, under the plaintiff’s objection, that on account of the filthy condition of the plaintiff’s hen-yard on plaintiff’s premises he would not live there if it was given •to him. The precise question in answer to which this evidence was given does not appear, but we are left to the inference that it was testimony called for by some appropriate inquiry, especially as the answer was not disclaimed by the defendants, but the testimony retained after objection by the plaintiff, which the case shows was taken in due time. The defendants insist that the •evidence was harmless, especially as it was the manner adopted by the witness *560in expressing his estimate of the rental value of the plaintiff’s premises without the existence ojr effect of the alleged acts or omissions of the defendants. We cannot agree with the defendants in this conclusion. It was doubtless-competent for the defendants to prove the rental value of the plaintiff’s premises as they were without the alleged injury to them by acts or omissions of the defendants. But it should have been done, if at all, by competent evidence. The rental value of premises may be estimated by a witness and testified to, but it must be the market or merchantable value of the use of the-premises, and not the estimate that witness may put upon the same for his own use. To the individual witness, who may have no use for the article, the value-of which he is asked to estimate, it may be valueless, while in the general market it may be valuable, and hence the inquiry always is confined to-market value. The inquiry upon this subject should have been confined to-the rental value with and without the alleged nuisance; and that should be estimated by what it would rent for, and not by the estimate that the witness-would put upon it for his own use. Francis v. Schoellkopf, 53 N. Y. 152; Van Buren v. Water-Works Co., (Sup.) 3 N. Y. Supp. 336; Barrick v. Schifferdicker, (Sup.) 1 N. Y. Supp. 21.
The appellant also insists that the learned trial court erred in not submitting to the jury, after the word “caused” in his second proposed question for the jury, the words “or permitted,” upon the request by the plaintiff, which, the court refused, and to which refusal the counsel for the plaintiff excepted. If the amendment proposed by the plaintiff’s counsel had been adopted by the-court, the question would have read as follows: “Did the defendants, by any improper or unreasonable use of their barn lot, cause or permit foul or refuse-water drainage to flow on plaintiff’s land, so as to depreciate its value?” If the defendants by any improper or unreasonable use of their barn lot permitted the refuse water drainage to flow on plaintiff’s land, so as to depreciate its-value, it is difficult to see why they would not be liable. Permitting a nuisance to exist which was caused by the person creating it is a repetition of the-nuisance. In Brown v. Railroad Co., 12 N. Y. 492, Denio, J., says: “Every continuance of a nuisance is, in judgment of law, a fresh nuisance.” But in this case, under the question as submitted, and.from the charge of the learned, judge, the jury might well have inferred that the continuance of the conditions injurious to the plaintiff furnished no ground of action, and, unless-they found that the defendants caused it, the plaintiff was remediless. This,, we think, was restricting the inquiry of the jury within too narrow limits, and the court, in adopting the findings of the jury, must be held to have been: restricted in the same manner. In the case above quoted the same learned judge added: “But I am of opinion that an action on the case will lie against one who continues a nuisance by which damage is occasioned to the plaintiff, without notice first given to remove it. ” In this case some question was raised as to the exercise of the equitable power of the court to compel a defendant toábate a nuisance without a request made to abate the same. But no such question can arise in the case at bar, as the uncontradicted evidence is that a request was made of both defendants before the commencement of the action, to abate the alleged nuisance. We are of opinion that the error referred to-in the admission of evidence, and the erroneous refusal of the learned judge-to submit to the jury the question as to whether or not the defendants permitted the existence of the alleged nuisance, may have improperly prejudiced, the rights of the plaintiff, and that for these reasons the judgment should be-reversed. Judgment reversed, and a new trial ordered, costs to abide event-
All concur.